DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.
Amendment


This action is in response to the Amendment filed on 5/17/2022.
Claims 1-2, 4,5 and 18-20 are pending.
Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive. 
Commissioner for PatentsRejections Under 35 U.S.C. § 102(a)(1) - U.S. Publication No. 2008/0132966, hereinafter Levin and U.S. Publication No. 2011/0301666, Curtis. 

The independent claims have been amended to now require a step for switching between an electrode/sensor and a pacing device to alternatively trigger a start time to for a heart stimulation and to require a pre-programming of the stimulating electric pulses with an intensity that has both a magnitude and a duration. Further, claims for the present invention have been amended to require control of the pre-programmed intensity during heart stimulation to indirectly assist a subsequent natural stimulation of the patient's heart muscle. 
Applicant argues that neither Levin nor Curtis have any of the switching, pre- programming or controlling requirements of the present invention. 
Commissioner for Patents In view of the amendments and the arguments, the rejections with respect to Levin’s teachings have been withdrawn. 
However, the examiner respectfully disagrees with Applicant’s arguments regarding the Curtis teachings because Curtis clearly teaches switching between an electrode/sensor and a pacing device to alternatively trigger a start time to for a heart stimulation (e.g. [0025] states “For purposes of the present invention, the computer 28 can be pre-programmed to accomplish the described cycle. Alternatively, the sensor 26 can receive a signal from the probe 14 that indicates a spontaneous electrical activation signal, and the voltage source 24 can then be responsive to the sensor 26 by activating the electrode 16 during the respective refractory period.”)
Curtis teaches that the pre-programming of the stimulating electric pulses with an intensity that has both a magnitude and a duration (e.g. Fig. 4, [0027], [0028] i.e. “the magnitude and duration of each pulse can be pre-programmed and, thus, varied as required for the particular patient's needs”, “the magnitude of each pulse should be and, indeed, is preferably below the voltage threshold that would otherwise be required to directly stimulate the heart muscle 30”). 
Further, Curtis teaches control of the pre-programmed intensity during heart stimulation to indirectly assist a subsequent natural stimulation of the patient's heart muscle (e.g. [0002], [0028],[0029] i.e. secretions from nerve bundle 38(a-c), which result from pulse train 46, will assist stimulation 56 in stimulating the heart muscle 30). 
Therefore the rejection in view of Curtis’ teachings is maintained.  
Serial No. 16/653,538Page 11Rejections under 35 U.S.C $ 103  - Curtis.
 
Due to the reasons set forth above, the rejections in view of Levin have been withdrawn However the rejections in view of Curtis’ teachings have been maintained.
Claim Objections



Claim 19 is objected to because of the following informalities:
In claim 19 line 12, “t1” should be “t1”.  
In claim 19 lines 13-15 “controlling the pre-programmed … after the absolute refractory period: and” should be deleted since they are already recited again in the last 3 lines of the claim.
If applicant wishes to keep the limitation in line 16 “repeating the stimulating step during each successive heart function cycle.”, it should be recited after the last 3 lines of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claim 20 recites “The method as recited in claim 19 further comprising the step of repeating the stimulating step during each successive heart function cycle.” This limitation has been already recited in the now amended claim 19 line 16 and fails to further limit the subject matter of claim 19.  Applicant may cancel the claim, amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102








In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.











Claims 1-2, 8-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curtis et al (U.S. Patent Application Publication Number: US 20110301666 A1, hereinafter “Curtis”- PREVIOUSLY CITED).
Regarding claim 1, Curtis teaches a method for electrically stimulating a sympathetic nerve of a patient with at least one pulse to improve heart function (e.g. Abstract), the method comprising the steps of: 
pre-programming each electrical pulse with an intensity having a magnitude and a duration, wherein the magnitude is below a threshold value that would otherwise directly stimulate the heart muscle (e.g. Fig. 4, [0027], [0028] i.e. “the magnitude and duration of each pulse can be pre-programmed and, thus, varied as required for the particular patient's needs”, “the magnitude of each pulse should be and, indeed, is preferably below the voltage threshold that would otherwise be required to directly stimulate the heart muscle 30”);
positioning an electrode/sensor in an epicardial vein, on the epicardial surface of the heart adjacent the sympathetic nerve (e.g. [0021]- [0022]); 
detecting a local electrical event, wherein the local electrical event occurs near the electrode/sensor and results from the patient's natural heart muscle cycle (e.g. [0024],[0025]); 
using the detected local electrical event to trigger a start time t0; 
selectively switching from the electrode/sensor to a pacing device as a means for alternatively triggering the start time t0 (e.g. [0025] states “For purposes of the present invention, the computer 28 can be pre-programmed to accomplish the described cycle. Alternatively, the sensor 26 can receive a signal from the probe 14 that indicates a spontaneous electrical activation signal, and the voltage source 24 can then be responsive to the sensor 26 by activating the electrode 16 during the respective refractory period.”);
waiting a predetermined time interval t after the start time t0, until a time t1, wherein t1 is in the absolute refractory period of the patient's natural heart muscle cycle (t1 - t0 = t) (e.g. [0026]); and 
activating a stimulator at the time t1 to electrically stimulate the sympathetic nerve with at least one electrical pulse for a release of norepinephrine during the absolute refractory period (e.g. [0006],[0024]-[0027]);
and controlling the pre-programmed intensity of each pulse during the activating step to indirectly assist a subsequent natural stimulation of the heart muscle for improved contractions of the heart muscle after the absolute refractory period to improve contractions of the patient's heart muscle after the absolute refractory period (e.g. [0002], [0028],[0029] i.e. secretions from nerve bundle 38(a-c), which result from pulse train 46, will assist stimulation 56 in stimulating the heart muscle 30). 












Regarding claim 2, Curtis teaches that t constitutes a stimulationCommissioner for Patents Serial No. 16/653,538Page 3interval, and the method further comprises the step of consecutively repeating the stimulation interval (e.g. [0024],[0025]).
Regarding claim 8, Curtis teaches a method for electronically stimulating a sympathetic nerve of a patient with at least one electrical pulse to improve heart muscle function (e.g. Abstract), the method comprising the steps of: 
pre-programming each electrical pulse with an intensity having a magnitude and a duration wherein, the magnitude is below a threshold value that would otherwise directly stimulate the heart muscle (e.g. Fig. 4, [0027], [0028] i.e. “the magnitude and duration of each pulse can be pre-programmed and, thus, varied as required for the particular patient's needs”, “the magnitude of each pulse should be and, indeed, is preferably below the voltage threshold that would otherwise be required to directly stimulate the heart muscle 30”);
positioning an electrode/sensor in an epicardial vein adjacent the sympathetic nerve, wherein the sympathetic nerve is located on the epicardial surface over the left ventricle of the heart muscle (e.g. [0021]- [0022]); Commissioner for Patents Serial No. 16/653,538 Page 4 
detecting a local electrical event, wherein the local electrical event occurs near the electrode/sensor and results from the patient's natural heart muscle cycle (e.g. [0024],[0025]); 
using the detected local electrical event to trigger a start time t0; selectively switching from the electrode/sensor to a pacing device as a means for alternatively triggering the start time t0 (e.g. [0025] states “For purposes of the present invention, the computer 28 can be pre-programmed to accomplish the described cycle. Alternatively, the sensor 26 can receive a signal from the probe 14 that indicates a spontaneous electrical activation signal, and the voltage source 24 can then be responsive to the sensor 26 by activating the electrode 16 during the respective refractory period.”);
stimulating the sympathetic nerve during a heart function cycle with at least one electrical pulse from the electrode/sensor during the absolute refractory period in the heart muscle cycle to secrete norepinephrine from the sympathetic nerve and controlling the pre-programmed intensity of each pulse during the stimulating step to indirectly assist a subsequent natural stimulation of the heart muscle for improved contractions for improving a subsequent contraction of the heart muscle after the absolute refractory period and repeating the stimulating step during each successive heart function cycle (e.g. [0002], [0006]-[0010],[0024]-[0029] i.e. secretions from nerve bundle 38(a-c), which result from pulse train 46, will assist stimulation 56 in stimulating the heart muscle 30).  














Regarding claims 9-13, Curtis teaches pacing a sequence of heart muscle cycles with an electronic pacing device; and coordinating the stimulating step with the pacing step to stimulate the sympathetic nerve during an absolute refractory period in the heart muscle cycle and engaging the pacing device with a timer to establish a stimulation interval t, wherein the stimulation interval t begins at a start time t0 and ends at a time t1 which is in the absolute refractory period of the heart muscle function cycle and t0 is outside the absolute refractory period and the stimulating step is accomplished at the time t1 (e.g. Fig 4, [0029]) .  
Regarding claims 14, 15 and 18, Curtis teaches incorporating a sensor with the electrode to create an electrode/sensor and detecting an electrical event with the electrode/sensor (e.g.  Fig 1), wherein the electrical event occurs near the electrode/sensor and results from the patient's natural heart muscle cycle; using the detected electrical event to trigger a start time t0; waiting a predetermined time interval At after the start time t0, until a time t1, wherein t1 is in the absolute refractory period of the patient's natural heart muscle cycle (t1 - t0 = t); and activating a stimulator at the time t1 to electrically stimulate the sympathetic nerve with at least one electrical pulse and wherein the start time t0 is triggered by a local electrical event in the patient's heart muscle during diastole of the heart muscle (e.g. Fig. 3, [0023]-[0025]).  
Regarding claims 19 and 20, Curtis teaches a method for electronically stimulating a sympathetic nerve of a patient with at least one electrical pulse to improve heart muscle function (e.g. Abstract), the method comprising the steps of: Commissioner for Patents Serial No. 16/653,538 Page 6 
pre-programming each electrical pulse with an intensity having a magnitude and a duration wherein, the maqnitude is below a threshold value that would otherwise directly stimulate the heart muscle (e.g. Fig. 4, [0027], [0028] i.e. “the magnitude and duration of each pulse can be pre-programmed and, thus, varied as required for the particular patient's needs”, “the magnitude of each pulse should be and, indeed, is preferably below the voltage threshold that would otherwise be required to directly stimulate the heart muscle 30”);
pacing a sequence of heart muscle cycles with an electronic pacing device (e.g. Fig.1);
positioning an electrode/sensor in an epicardial vein adjacent the sympathetic nerve, wherein the sympathetic nerve is located on the epicardial surface over the left ventricle of the heart muscle (e.g. [0021]- [0022]); 
engaging the pacing device and the electrode/sensor with a timer to establish a start time t1 during the absolute refractory period of the heart muscle function cycle (e.g. [0024]-[0025]); and 
selectively switching from the electrode/sensor to the pacing device as a means for alternatively triggering the start time t1 during the refractory period (e.g. [0025] states “For purposes of the present invention, the computer 28 can be pre-programmed to accomplish the described cycle. Alternatively, the sensor 26 can receive a signal from the probe 14 that indicates a spontaneous electrical activation signal, and the voltage source 24 can then be responsive to the sensor 26 by activating the electrode 16 during the respective refractory period.”);
stimulating the sympathetic nerve with at least one electrical pulse at time t1 for a release of norepinephrine during the absolute refractory period (e.g. [0006], [0010],[0011],[0025]); and 
controlling the pre-programmed intensity of each pulse during the stimulating step to indirectly assist a subsequent natural stimulation of the heart muscle for improved contractions of the heart muscle after the absolute refractory period and repeating the stimulating step during each successive heart function cycle (e.g. [0006]-[0010] and [0024]-[0029] i.e. secretions from nerve bundle 38(a-c), which result from pulse train 46, will assist stimulation 56 in stimulating the heart muscle 30).
Claim Rejections - 35 USC § 103

















In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
















Claims 4, 5, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis (U.S. Patent Application Publication Number: US 2011/0301666 A1, hereinafter “Curtis” - PREVIOUSLY CITED).
Regarding claims 4 and 16, Curtis teaches a time period t of about 120 to 300 msec (e.g. [0024]) but does not specifically teach that the t is in a range of 100 - 120 msec.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method  as taught by Curtis with the time period t in a range of 100-120msec, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claims 5 and 17, Curtis teaches the electrical pulse for stimulating the sympathetic nerve is less than a level that would be efficacious for directly stimulating a contraction of the heart (e.g. [0024],[0028]). They do not specifically teach that the electrical pulse for stimulating the sympathetic nerve has a predetermined intensity less than three times the intensity required for activating a contraction of the heart muscle.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method  as taught by Curtis with the time period Dt in a range of 100-120msec, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Commissioner for PatentsSerial No. 16/653,538Page 12Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792